procedural default. Further, his claim that he is actually innocent lacks
                merit because he failed to present new evidence establishing that he is
                actually innocent of his crimes.   See House v. Bell, 547 U.S. 518, 536-37
                (2006). Therefore, we conclude that the district court did not err by denying
                appellant's petition as procedurally barred. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED.




                7/
                -      )   L I-VO17\       , J.                                         J.
                Gibbons



                cc: Chief Judge, The Eighth Judicial District Court
                     Hon. J. Charles Thompson, Senior Judge
                     John Thomas Kizziar
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
     OF
   NEVADA
                                                      2